DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-9, 11-14, 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2016/0249341 A1) in view of Ouchi et al. (US 2018/0041857 A1).
Regarding claim 1, Jung discloses a method of a user equipment (UE) (10) in wireless communication system (e.g. fig. 1), the method comprising: identifying whether the UE is in a camped on any cell state or a camped normally state (such as paragraph [0021]; [0251]-[0252], explaining the determination of whether the UE in a camped on any cell or normally state). 
Jung doesn’t explicitly disclose monitoring a short message in case that the UE is in the camped on any cell state or the camped normally state; and monitoring a paging message in case that the UE is in the camped normally state, wherein the short message is transmitted via downlink control information (DCI) with or without the paging message using a short message field.
Ouchi teaches monitoring a short message in case that the UE is in the camped on any cell state or the camped normally state (paragraph [0169]-[0172]; [0187]); and monitoring a paging message in case that the UE is in the camped normally state (paragraph [0175]-[0181]; [0254]), wherein the short message is transmitted via downlink control information (DCI) with or without the paging message using a short message field (e.g. paragraph [0232]; [0254]; [0093]; [0195]-[0196]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use monitoring a short message in case that the UE is in the camped on any cell state or the camped normally state; and monitoring a paging message in case that the UE is in the camped normally state, wherein the short message is transmitted via downlink control information (DCI) with or without the paging message using a short message 
Regarding claim 11, the claim includes feature identical to the subject matter mentioned in the rejection to claim 1. The claim is a mere reformulation of claim 1 in order to define the corresponding user equipment (UE), and rejection to claim is applied hereto.
Regarding claim 2 and 12, Jung discloses the camped on any cell state is only applicable for RRC_IDLE state (paragraph [0258]; [0260]; [0262]; [0265]; [0267]; and so on). 
Regarding claim 4 and 14, the modified communication of Jung discloses the short message is received on a physical downlink control channel (PDCCH) using paging radio network temporary identifier (P-RNTI), wherein the short message is received via downlink control information (DCI) with or without scheduling information for the paging message (Ouchi, paragraph [0187]; [0044]; [0061]; [0096]).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Ouchi, and further in view of Sang et al. (US 2019/0045481 A1).
Regarding claim 3 and 13, Jung discloses the camped normally state is applicable for RRC_IDLE (e.g. paragraph [0251]). However, Jung doesn’t explicitly disclose the normally state is applicable for RRC_IDLE and RRC_INACTIVE state. 
Sang teaches the normally state is applicable for RRC_IDLE and RRC_INACTIVE state (paragraph [0073]; [0083]; [0145]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use monitoring a short message in case that the UE is in the camped on any cell state; and monitoring a short message and a paging message in case that . 
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0164250 A1) in view of Ouchi et al. (US 2018/0041857 A1).
Regarding claim 6, Kim discloses a method of a base station (e.g. 303) in wireless communication system (e.g. fig. 1), the method comprising: identifying whether to transmit a short message and scheduling information for a paging message (paragraph [0061]-[0062]; [0052]; [0078]; and so on, illustrating determining whether to transmit short message such as resource allocation message and/or system information and scheduling information for a paging message); transmitting, to a user equipment (UE), the short message on a control channel physical downlink control channel (PDCCH) using paging radio network temporary identifier (P-RNTI) based on the identification (paragraph [0057]; [0061]-[0063]; [0075]; [0082], explaining the transmission of the short message via PDCCH and using P-RNTI); and transmitting, to the UE, the paging message based on the scheduling information in case that the scheduling information is identified to transmit (paragraph [0061]; [0151]; [0158]; [0160], describing the transmission of the paging message based on the scheduling and/or allocation).
Kim doesn’t explicitly disclose the short message is transmitted via downlink control information (DCI) with or without the paging message using a short message field.
Ouchi teaches the short message is transmitted via downlink control information (DCI) with or without the paging message using a short message field (e.g. paragraph [0232]; [0254]; [0093]; [0195]-[0196]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the short message is transmitted via downlink control 
Regarding claim 16, the claim includes feature identical to the subject matter mentioned in the rejection to claim 6. The claim is a mere reformulation of claim 6 in order to define the corresponding base station, and rejection to claim is applied hereto.
Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ouchi.
Regarding claim 7 and 17, Kim discloses the UE in a camped on any cell state and in a camped normally state. Kim doesn’t disclose the short message is monitored by the UE in a camped on any cell state, and wherein the short message and the paging message are monitored by the UE in a camped normally state. 
Ouchi teaches the short message is monitored by the UE in a camped on any cell state (paragraph [0169]-[0172]; [0187]); and wherein the short message and the paging message are monitored by the UE in a camped normally state (paragraph [0175]-[0181]; [0254]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the short message is monitored by the UE in a camped on any cell state, and wherein the short message and the paging message are monitored by the UE in a camped normally state as taught by Ouchi into Kim in order to improve resource utilization and to reduce power usage. 
Regarding claim 8 and 18, Kim discloses disclose the camped on any cell state is only applicable for RRC_IDLE state (paragraph [0103]-[0104]; [0112]). 
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ouchi, and further in view of Sang.
Regarding claim 9 and 19, the modified communication of Kim discloses disclose the camped on normally state is applicable for RRC_IDLE state (paragraph [0103]-[0104]; [0112]). However, the modified communication of Kim doesn’t explicitly disclose the camped normally state is applicable for RRC_IDLE and RRC_INACTIVE state. 
Sang teaches the normally state is applicable for RRC_IDLE and RRC_INACTIVE state (paragraph [0073]; [0083]; [0145]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use monitoring a short message in case that the UE is in the camped on any cell state; and monitoring a short message and a paging message in case that the UE is in the camped normally state as taught by Sang into the modified communication of Kim in order to reduce congestion. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209.  The examiner can normally be reached on M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461